DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 14 depends on a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawazato (JP2014088293, rejection using English machine translation) or alternatively, over Sawazato in view of Petrany (US Pub 20050061033).
Regarding claims 1-3, 8-16 and 18: Sawazato teaches examples of glass, such as a glass tube, for a pharmaceutical container comprising the following.

    PNG
    media_image1.png
    360
    353
    media_image1.png
    Greyscale

The compositions above include SiO2, Al2O3, B2O3, Na2O+K2O, CaO+BaO, BaO and CaO/BaO all falling within the claimed ranges. 
Although Fe2O3 and TiO2 are not shown, Sawazato does disclose that Fe2O3 and TiO2 can be added for improving shielding performance of UV and visible light and can be added in a total amount of 0-10wt% (see Page. 3) which allows for individual amounts overlapping the individual Fe2O3 and TiO2 ranges claimed. As it has been held by the courts that a prima facie case of obviousness exists where ranges overlap (MPEP 2144.05), it would have been obvious to one having ordinary skill at the time of invention to choose values within Sawazato’s workable ranges. 
Alternatively, it is additionally noted that Sawazato’s glass is a borosilicate glass for a pharmaceutical container wherein the 0-10wt% total Fe2O3 and TiO2 is added for improving shielding performance of UV and visible light. While Sawazato may not teach individual contents of Fe2O3 and TiO2 within the total, one having ordinary skill would reasonably look to the prior art to find individual contents deemed desirable. 
Given that Petrany, who similarly teaches a borosilicate glass for a pharmaceutical container wherein a combination of Fe2O3 and TiO2 are added for shielding light (see abstract, 0024), disclose desirable individual contents of Fe2O3 and TiO2 being that which fall within the claimed ranges (see Petrany’s Tables), it would have been obvious to one having ordinary skill at the time of invention to modify Sawazato to include individual contents of Fe2O3 and TiO2 in amounts as claimed for light shielding, etc.
Although Sawazato does not explicitly disclose their glass composition a having a transmittance as claimed when having a thickness of 1mm, given that Sawazato’s composition now meets that claimed, one having ordinary skill would reasonably conclude the same properties to exist absent an evidentiary showing to the contrary (MPEP 2112).
Alternatively, as Petrany, who as mentioned above similarly teaches a borosilicate glass for a pharmaceutical container, discusses it being desirable for such glasses to be made to have a transmittance at 450nm at a thickness of 1mm within the range claimed (see 0037 and Table 3), it would have been obvious to one having ordinary skill at the time of invention to modify Sawazato to include their glasses having a transmittance at 450nm at a thickness of 1mm within the range claimed to obtain a desirable pharmaceutical glass. 
Regarding claim 5: Given that Sawazato’s glass is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 6: Given that Sawazato’s glass is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
	However, it is noted that Sawazato does teach that the glasses according to their invention having a working point of 1,160oC or less (see entire disclosure as well as Examples above). 
Response to Arguments
Applicant’s arguments filed May 2, 2022 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784